                Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 1 of 8




 1   Matthew P. Minser, Esq. (SBN 296344)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                             Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                         COMPLAINT
13   MURRAY, Trustees;

14   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;
16   PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20
     TRAINING FUND; DAN REDING and JAMES E.
21   MURRAY, Trustees; and

22   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees,
24
               Plaintiffs,
25          v.

26   BAY AREA COMMERCIAL SWEEPING, INC., a
     California Corporation; STEPHANI SERRANO, an
27   individual (aka STEPHANI SERRANO MEZA);
     BALDEMAR GOMEZ, individually and doing
28
                                                        1
     COMPLAINT
     Case No.
                                                            P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                 Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 2 of 8




 1   business as BAY AREA COMMERCIAL
     SWEEPING,
 2
                    Defendants.
 3
                                                       Parties
 4

 5          1.      The Operating Engineers’ Health and Welfare Trust Fund (which includes the Assistance
 6   and Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating Engineers (which
 7   includes the Pension Plan for the Pension Trust Fund for Operating Engineers, and the Operating
 8   Engineers Annuity Plan, and the Rehabilitation Fund) (“Pension Fund”); Pensioned Operating
 9   Engineers’ Health and Welfare Trust Fund (which includes an Administration Fund) (“Pensioned Health
10   Fund”); Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen
11   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers
12   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (which includes an Administration Fund)
13   (“Vacation Fund”) are employee benefit plans as defined in the Employee Retirement Income Security
14   Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3), and are multi-employer plans as defined by ERISA
15   § 3(37)(A), 29 U.S.C. § 1002(37)(A). Dan Reding and James E. Murray are Co-Chairmen of the Joint
16   Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, Affirmative Action
17   Training Fund, and Vacation Fund, and have authority to act on behalf of all Trustees of those Funds.
18   The Funds and their fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
19          2.      Bay Area Commercial Sweeping, Inc., a California corporation, Stephani Serrano, an
20   individual (also known as Stephani Serrano Meza), and Baldemar Gomez, individually and doing
21   business as Bay Area Commercial Sweeping (collectively, “Defendants”) are employers by virtue of
22   ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).
23                                                  Jurisdiction
24          3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
25   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and
26   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief
27   to redress such violations, and seek all other appropriate relief under ERISA.
28
                                                          2
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                   Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 3 of 8




 1            4.     Jurisdiction exists in this Court over all the claims by virtue of Labor Management

 2   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

 3   conditions of a valid Collective Bargaining Agreement.

 4            5.     To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 5   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 6   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 7   herein, each of which has a substantial ground in federal jurisdiction.

 8                                                        Venue

 9            6.     Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
10   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
11   discretion, in the district where the plan is administered, where the breach took place, or where a
12   defendant resides or may be found, and process may be served in any other district where a defendant
13   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
14   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
15   Court.
16            7.     Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
17   185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
18   International Union of Operating Engineers, AFL-CIO (“Union”), maintains its principal place of
19   business in this district, its duly authorized officers or agents are engaged in representing employee
20   members in this district, and the claims arise in this district.
21                                              Intradistrict Assignment

22            8.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

23   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

24   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to

25   fulfill their statutory and contractual obligations to Plaintiffs.

26                                              Bargaining Agreements

27            9.     On or about April 21, 2014, Defendant Baldemar Gomez entered into the Independent

28
                                                             3
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                  Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 4 of 8




 1   Northern California Construction Agreement (the “Independent Agreement”) with the Union, which

 2   incorporates the Master Agreement (“Master Agreement”) between the Union and the Signatory

 3   Associations. Defendant Baldemar Gomez listed the Individual Employer (Company Name) as “Bay

 4   Area Commercial Sweeping.” Plaintiffs are informed and believe that this entity was a sole

 5   proprietorship, as California Secretary of State records indicate that Defendant Bay Area Commercial

 6   Sweeping, Inc. was not registered until March 2018. In addition, paragraph 10 of the Independent

 7   Agreement also provides that if the signing employer (“Bay Area Commercial Sweeping”) sells or

 8   transfers any or all of its assets, stock, and/or operations, the buyer or transferee (“Bay Area Commercial

 9   Sweeping, Inc.”) shall recognize the Union as the Employees' bargaining agent and will assume the
10   Independent Agreement. Paragraph 12 of the Independent Agreement states that the principal
11   shareholder(s) of Defendant Bay Area Commercial Sweeping, Inc. personally guarantee all amounts
12   claimed herein. Plaintiffs are informed and believe that Defendants Stephani Serrano and Baldemar
13   Gomez are the principal shareholders of Defendant Bay Area Commercial Sweeping, Inc.
14          10.     On or about June 2018, Defendant Stephani Serrano on behalf of Defendant Bay Area
15   Commercial Sweeping, Inc. also entered into the Sweeper Agreement (“Sweeper Agreement”) with the
16   Union. The Independent Agreement, Master Agreement and Sweeper Agreement (collectively,
17   “Bargaining Agreements”) which incorporate the terms of the Trust Agreements establishing the Trust
18   Funds (“Trust Agreements”), require Defendants to provide employer contributions to Plaintiffs’ Trust
19   Funds, to the Union for union dues, and to the Bargained Entities more fully described in the Bargaining
20   Agreements. ERISA Plaintiffs are third-party beneficiaries of the Bargaining Agreements.
21          11.     Plaintiffs are informed and believe that Defendant Baldemar Gomez, individually and
22   doing business as Bay Area Commercial Sweeping, and Defendant Bay Area Commercial Sweeping,
23   Inc. do not maintain separate corporate identities and that Defendant Baldemar Gomez, individually and
24   doing business as Bay Area Commercial Sweeping, and Defendant Bay Area Commercial Sweeping,
25   Inc. are operating with the same ownership. Plaintiffs are further informed and believe that Defendant
26   Baldemar Gomez, individually and doing business as Bay Area Commercial Sweeping, and Defendant
27   Bay Area Commercial Sweeping, Inc. may also share the same location, employees, equipment, and
28
                                                         4
     COMPLAINT
     Case No.
                                                             P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                  Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 5 of 8




 1   customers. As such, Plaintiffs are informed and believe that Defendant Baldemar Gomez, individually

 2   and doing business as Bay Area Commercial Sweeping, and Defendant Bay Area Commercial

 3   Sweeping, Inc. are a single employer and/or are continuations or alter egos of one another.

 4          12.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

 5   therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,

 6   Holiday & Sick Pay Trust Fund; Contract Administration Fund; Job Placement Center and Market Area

 7   Committee Administration Market Preservation Fund; Construction Industry Force Account; Operating

 8   Engineers Industry Stabilization Trust Fund; Operating Engineers Annuity Fund; and Business

 9   Development Trust Fund (including the California Alliance for Jobs) (together referred to herein as
10   “Bargained Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to
11   collect and distribute monies due to the Bargained Entities as well as dues due to the Union under the
12   Bargaining Agreements and Trust Agreements.
13          13.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the
14   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to
15   ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which
16   are determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth
17   (15th) day of the month following the month in which hours were worked, and are considered
18   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,
19   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten
20   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each
21   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust
22   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the
23   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in
24   which payment was due, until paid in full.
25          14.     The Bargaining and Trust Agreements further require Defendants to maintain time
26   records or time cards, and to permit an authorized Trust Fund representative to examine such records of
27   Defendants as are necessary to determine whether Defendants have made full payment of all sums owed
28
                                                         5
     COMPLAINT
     Case No.
                                                             P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                  Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 6 of 8




 1   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

 2   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

 3   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

 4   Trust Agreements.

 5                                               Factual Allegations

 6          15.     Defendants have failed and refused to pay amounts found due to Plaintiffs as a result of

 7   an audit of Defendants’ payroll records for the period from April 21, 2014 through February 28, 2019.

 8   Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid

 9   contributions for that period.
10          16.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
11   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or
12   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,
13   through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether
14   there are any additional amounts due from Defendants.
15                                   FIRST CAUSE OF ACTION
         For Audit Payment, Payment of Delinquent Contributions, Interest, Liquidated Damages,
16                           Attorneys’ Fees and Costs Against Defendants
17          17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
18          18.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
19   and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreements
20   and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements, and
21   Trust Agreements incorporated therein to permit an audit of its records to determine whether they are
22   making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs
23   all amounts found due as a result of an audit, including audit fees.
24          19.     In addition, Defendants have a statutory duty to timely make the required payments to
25   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
26          20.     By failing to make the required payments to Plaintiffs, Defendants breached the
27   Bargaining Agreements and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145,
28
                                                          6
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                  Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 7 of 8




 1   and LMRA § 301(a).

 2          21.     Defendants’ failure and refusal to pay the required contributions, including the amounts

 3   found by audit, plus liquidated damages and interest thereon and on late-paid contributions, was at all

 4   times, and still is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated

 5   Trust Agreements by failing to pay all amounts owed as alleged. Said refusal is unjustified and done

 6   with knowledge and intent.

 7          22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 8   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

 9   required on Defendants’ parts to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
10   U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from
11   continuing to refuse to perform as required thereunder.
12          23.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
13   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
14   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
15   hardships and advancement of public interest favor ERISA Plaintiffs.
16          24.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
17   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such
18   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust
19   Agreements, and the law.
20                                                     Prayer

21          WHEREFORE, Plaintiffs pray as follows:

22          1.      For a judgment against Defendants as follows:

23                  (a)    Any unpaid contributions, due at time of Judgment, including those specified

24   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

25   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

26   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

27                         i.      To ERISA Plaintiffs and the Bargained Entities, in accordance with

28
                                                          7
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
                  Case 3:20-cv-04942-SK Document 1 Filed 07/23/20 Page 8 of 8




 1   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

 2                            ii.      To the Union in accordance with the Bargaining Agreements.

 3                     (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

 4   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

 5   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

 6                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

 7   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

 8   1132(g)(2)(B).

 9           2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
10   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
11   with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for
12   all Plaintiffs.
13           3.        For an order,
14                     (a)    requiring that Defendants comply with their obligations to Plaintiffs under the
15   terms of the Bargaining Agreements and the Trust Agreements;
16                     (b)    enjoining Defendants from violating the terms of those documents and of ERISA;
17   and
18                     (c)    enjoining Defendants from disposing of any assets until said terms have been
19   complied with, and from continuation or operation of Defendants’ business until said terms have been
20   complied with.
21           4.        That the Court retain jurisdiction of this case pending compliance with its orders.
22           5.        For such other and further relief as the Court may deem just and proper.
23   DATED: July 23, 2020                                   SALTZMAN & JOHNSON LAW CORPORATION

24
                                                      By: /S/Matthew P. Minser
25
                                                          Matthew P. Minser
26                                                        Attorneys for Operating Engineers’ Health And
                                                          Welfare Trust Fund for Northern California, et al.
27

28
                                                             8
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Bay Area Commercial Sweeping\Pleadings\Complaint\BACS Complaint.docx
